Citation Nr: 1538178	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  12-08 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of abdominal exploratory laparotomy with adhesions of the peritoneum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1961 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to adjudication of the claim.

The Veteran is seeking an increased initial rating for his service-connected residuals of abdominal exploratory laparotomy with adhesions of the peritoneum, which has been rated as 10 percent disabling since May 8, 1967, the date of the Veteran's original claim.    

The Veteran was last provided a VA examination concerning the severity of this disability in August 2009.  At that time, the examiner indicated that he did not have access to the Veteran's claims file when he performed the examination.  The Board recognizes that review of the claims file is not required in order for a VA opinion or examination to be adequate.  Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302 -05 (2008).  Instead, the examiner need only be apprised of sufficient facts so as to make it possible to render an informed opinion.  Id.

In this case, however, it is not clear that the examiner had all of the necessary information in order to make an informed decision regarding the current severity of the Veteran's service-connected residuals of an abdominal exploratory laparotomy with adhesions of the peritoneum, as he relied solely on the Veteran's history related to the disability in forming his opinion.  

Additionally, the Board finds that the examination does not appear to be adequate as it does not appear that the examiner conducted the relevant tests required to rate the Veteran's disability.  Specifically, the Veteran's service-connected residuals of an abdominal exploratory laparotomy with adhesions of the peritoneum is rated under Diagnostic Code 7301.  Under Diagnostic Code 7301, a 10 percent rating is warranted for moderate symptoms, which include pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea), or abdominal distension.  A 30 percent rating is warranted for moderately severe symptoms, including partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent rating is warranted for severe symptoms, including definite partial obstruction shown by x-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  A note to the criteria provides that ratings for adhesions will be considered when there is history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  38 C.F.R. § 4.114.

The examiner determined that the Veteran's disability did not warrant a higher rating, but it is unclear how the examiner determined whether there is any obstruction present.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that an addendum to the recent VA examination is necessary for the purpose of determining the current severity of the Veteran's residuals of abdominal exploratory laparotomy with adhesions of the peritoneum.  

Finally, in addition to the above, the Board finds that a new examination is warranted in order to fully evaluate the severity of the Veteran's connected residuals of abdominal exploratory laparotomy with adhesions of the peritoneum.  The Veteran's last examination was over five years ago.  The Veteran also contends that his condition has worsened.  Furthermore, there are no updated treatment records which adequately address the Veteran's disability picture.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Given the potential of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's disability, the Board finds that a new examination-with findings responsive to applicable rating criteria-is needed to fully and fairly evaluate the Veteran's claim for an initial increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).    

The AOJ should also obtain and review any outstanding VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for the residuals of abdominal exploratory laparotomy with adhesions of the peritoneum.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file. 

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified in accordance with 38 C.F.R. § 3.159(e) .

2.  Schedule the Veteran for an appropriate VA examination to determine the severity of the residuals of abdominal exploratory laparotomy with adhesions of the peritoneum.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished. 

All symptoms and manifestations of the service-connected disability should be set forth in the report.  The examiner should conduct any necessary testing to determine whether there is an obstruction and, if so, the extent of the obstruction.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Thereafter, readjudicate the Veteran's claim of an increased rating for residuals of abdominal exploratory laparotomy with adhesions of the peritoneum.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




